Case: 12-60635       Document: 00512245380         Page: 1     Date Filed: 05/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 17, 2013
                                     No. 12-60635
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ANTONIO MIGUEL CHANCOY-TONOC, also known as Anthony Chancoy,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 938 753


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Antonio Miguel Chancoy-Tonoc, a native and citizen of Guatemala,
petitions for review of the Board of Immigration Appeals’ (BIA) decision
dismissing his appeal of the Immigration Judge’s (IJ) order that he was
removable and denying his request for cancellation of removal. He claims that
his prior offense, under Texas Penal Code § 22.01, assault of a family member,
is not a crime involving moral turpitude, rendering him ineligible for
cancellation of removal. He suggests that his assault conviction was for reckless

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60635     Document: 00512245380       Page: 2   Date Filed: 05/17/2013

                                    No. 12-60635

rather than intentional conduct. He argues that his assault offense did not
involve moral turpitude because § 22.01(a) requires only bodily injury rather
than serious bodily injury as an element of the crime.
      We apply a two-part standard of review to the BIA’s conclusion that
Chancoy-Tonoc committed a crime involving moral turpitude. See Amouzadeh
v. Winfrey, 467 F.3d 451, 455 (5th Cir. 2006). First, we accord substantial
deference to the BIA’s interpretation of the Immigration and Nationality Act and
its definition of the phrase “moral turpitude.” Id. Second, we review de novo
whether the elements of a state or federal crime fit the BIA’s definition of a
crime involving moral turpitude.        Id.   The BIA’s determination of what
constitutes moral turpitude must be upheld if it is reasonable. Hamdan v. INS,
98 F.3d 183, 185 (5th Cir. 1996).
      Since § 22.01 has multiple subsections and is phrased in the disjunctive,
such that some violations of the statute would involve moral turpitude and
others not, this court has found that § 22.01 is not categorically a crime involving
moral turpitude. Esparza-Rodriguez v. Holder, 699 F.3d 821, 825 (5th Cir.
2012). Using the modified categorical approach, we must review the record of
conviction to determine whether Chancoy-Tonoc’s offense falls into a subsection
that is a crime involving moral turpitude. See Amouzadeh, 467 F.3d at 455.
Under Texas law, a person commits the offense of assault if he “intentionally,
knowingly, or recklessly causes bodily injury to another, including the person’s
spouse.” TEX. PENAL CODE ANN. § 22.01(a)(1) (West 2011). The record of
conviction reveals that Chancoy-Tonoc was convicted under § 22.01(a)(1). The
charging instrument tracks the language of that subsection, stating that
Chancoy-Tonoc “intentionally and knowingly cause[d] bodily injury to” the
victim, “a member of the Defendant’s family . . . by GRABBING [HER] WITH
HIS HAND . . . by BITING [HER] . . . [and] by PULLING [HER] WITH HIS
HAND.” As the record shows that Chancoy-Tonoc was convicted of intentionally
inflicting bodily injury on a member of his family, the BIA’s conclusion that his

                                         2
    Case: 12-60635   Document: 00512245380    Page: 3   Date Filed: 05/17/2013

                               No. 12-60635

assault offense was a crime involving moral turpitude was reasonable. See
Esparza-Rodriguez, 699 F.3d at 826.
     PETITION FOR REVIEW DENIED.




                                      3